DETAILED ACTION
Response to Amendment
This office action is responsive to the amendment filed on 6/22/2021.  Claims 1-20 are pending.  Claims 1 and 11 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims  1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi PGPUB No.:  2016/0274916, “Exploiting Data Forwarding to Reduce the Power Budget of VLIW Embedded Processors”, hereby referred to as Sami, and further in view of Menon, PGPUB No.:  2008/0016327.

	In regards to claim 1, Kobayashi teaches “A method, comprising: executing, by a processor, to allocate a plurality of forwarding registers with respect to execution of an instruction” ([0127-0128 and 0132-0133]:  wherein pipeline stage registers (forwarding registers) are allocated by a VLIW processor with respect to executing a VLIW instruction word (See Fig. 5)) “and performing, by the processor, arithmetic operations based on the instruction with data input from multiple ways of an instruction set architecture such that the plurality of forwarding registers are utilized to deliver forwarding information from different ways of the instruction set architecture” ([0127-0128 and 0132-0133]:  wherein the VLIW processor performs arithmetic operations in each of the slots based on the VLIW instruction word with data input from multiple slots of an instructions set architecture such that the plurality of pipeline registers are utilized to deliver forwarded operands from different slots of the instruction set architecture (See Figs. 5 and 7-8 for clarity)) “wherein the plurality of forwarding registers comprise a first register for first forwarding of a first way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5)) “a second register for first forwarding of a second way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein a P-EX2 is a first forwarding register in a second slot (slot 2 of Fig. 5))
	Kobayashi does not teach “executing a compiler to allocate a plurality of  forwarding registers with respect to execution of an instruction”, “a third register for second forwarding of the first way or slot, a fourth register for second forwarding of the second way or slot, and a fifth register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding”.  Kobayashi teaches bypassing data between different VLIW slots by bypassing pipeline stage data from execute and writeback stages, and also teaches an explicit writeback stage register used for forwarding data.  However, Koybayashi does not explicitly teach an execute stage including a pipeline register, and therefore does not teach an explicit third and fourth register for forwarding data from an execute stage in a first and second slot.
	Sami teaches “executing a compiler to allocate a plurality of forwarding registers with respect to execution of an instruction” (See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers) for use when a register file has been inhibited (also see abstract))  “a third register for second forwarding of the first way or slot, a fourth register for second forwarding of the second way or slot” (See Section 2 and See fig. 1:  wherein a 4 way VLIW architecture is disclosed and it includes a plurality of pipeline registers.  In particular an EX/MEM stage register for a first way is included and an EX/MEM stage register for a second way would be disclosed (Note:  the base reference Kobayashi teaches that each slot includes its own pipeline and therefore the combination of references would teach slot 1 and slot 2 of Kobayashi including an EX/MEM stage and the overall combination of references would teach the limitation above))
	It would have first been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the allocation of forwarding registers in Kobayashi to be performed by a compiler as taught in Sami.  It would have been obvious to one of ordinary skill in the art because using a compiler to determine forwarding register allocation limits hardware overhead and optimizes power in a processor (See section 2 of Sami).
	It would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipelined slots of Kobayashi to include a forwarding register in their respective execute stages as the execute stage of the pipeline of Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using pipeline registers in between stages as taught in Sami) to a known device (pipelined slots of the VLIW processor of Kobayashi) to yield predictable results (including pipeline registers in execute stages of pipelines in VLIW slots) in order to ensure that instructions in different stages of a pipeline do not interfere with one another. (MPEP 2143, Example D)  Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating pipeline registers of the pipeline in Kobayashi as to have a pipeline register in each stage used for forwarding) (In re Harza, 124 USPQ 378 (CCPA 1960). (See MPEP 2144.04 VI B)
	The overall combination of Kobayashi and Sami does not teach “a fifth register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding”.
	Menon teaches “a fifth register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding”. ([0045, 0069-0070 and 0075-0078]: wherein a forwarding register as shown in Table 6 of the specification is disclosed,  and the register includes read and write accessibility as functional units always write to the forwarding registers and instructions are allowed to read the operand data from the forwarding registers opposed to reading the data from a register file.  Therefore, the read-and write accessibility eliminates a need to write to a register file by deferred forwarding because the instructions can read the operand data directly from the forwarding registers, and do not have to read operand data from the register file (note:  forwarding registers forward data once the prior instructions have executed and stored data in them, therefore the forwarding of data is deferred (delayed) until the data is available due to instruction execution))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registers of Kobayashi and Sami to include a forwarding register with read-and write accessibility that eliminates a need to perform a register file write by deferred forwarding as taught in Menon.  It would have been obvious to one of ordinary skill in the art because it could be used to reduce a number of registers and active read ports in a register file (Menon [0070]).

	In regards to claim 2, the overall combination of Kobayashi, Sami and Menon teaches “The method of Claim 1” (see rejection of claim 1 above) “wherein the performing of the arithmetic operations comprises delivering forwarding information to one or more hardware components of the processor from different ways of the instruction set architecture through the plurality forwarding registers.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein the performing of the arithmetic operations in the VLIW processor comprises  forwarding operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers (See Figs. 5 and 7-8 for further clarity))

	In regards to claim 3, the overall combination of Kobayashi, Sami and Menon teaches “The method of Claim 2” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi, Sami and Menon thus far does not explicitly teach “resolves data hazard between the different ways of the instruction set architecture”.  Kobayashi does teach bypassing data between different slots in a VLIW architecture.  However, Koyabashi does not explicitly teach that the bypassing resolves data hazards.
	Sami teaches “resolves data hazard between the different ways of the instruction set architecture”. (Section1:  wherein forwarding data using pipeline registers in a VLIW architecture resolves data hazards (Note:  Koyabashi teaches bypassing between different slots; this reference is brought in to teach that register bypassing resolves data hazards))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operand bypassing in Kobayashi to be used to resolve data hazards as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of correcting errors caused by data hazards in a pipeline.
	In regards to claim 4, the overall combination of Kobayashi, Sami and Menon teaches “The method of Claim 2 above” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi, Sami and Menon thus far does not teach “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.”
	Menon teaches “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.” ([0066-0068, 0073-0074 and 0097]: wherein using explicit forwarding registers as operands eliminates the need to use a compare network in a detection logic to compare operands with forwarding results)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi and Sami to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme and reducing hardware and power consumption in a processor (Menon [0073 and 0097]).
	In regards to claim 5, the overall combination of Kobayashi, Sami and Menon teaches “The method of Claim 2 above” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi, Sami and Menon does not teach “the plurality of forwarding registers comprises delivering the forwarding information without additional encoding bit fields.”
	Menon teaches “the plurality of forwarding registers comprises delivering the forwarding information without additional encoding bit fields.” ([0073-0075]: wherein using explicit forwarding registers allows forwarded data to be delivered without additional encoding bit fields because the instruction directly specifies the forwarding registers)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to include explicit forwarding registers, which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme (Menon [0073]).

	In regards to claim 6, the overall combination of Kobayashi, Sami and Menon teaches “The method of Claim 2 above” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity)).
	The overall combination of Kobayashi, Sami and Menon thus far does not teach “comprises maintaining data in registers within two stages of a pipeline without writing back to a register file.”
	Sami teaches “comprises maintaining data in registers within two stages of a
pipeline without writing back to a register file.” (See Section 2 and Fig. 1: wherein
data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without
writing back to a register file when write back is inhibited)
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to be used to maintain the data within stages of the pipeline, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Kobayashi) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	In regards to claim 7, the overall combination of Kobayashi, Sami and Menon teaches “The method of Claim 2 above” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi, Sami and Menon thus far does not teach “comprises maintaining data in registers within two stages of a pipeline without writing back to a next stage.”
	Sami teaches “comprises maintaining data in registers within two stages of a pipeline without writing back to a next stage.” (Sami: See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage))
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to be used to maintain the data within stages of the pipeline, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Kobayashi) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	In regards to claim 8, the overall combination of Kobayashi, Sami and Menon teaches “The method of Claim 1” (see rejection of claim 1 above) “wherein the allocating of the plurality of forwarding registers comprises allocating at least a first forwarding register and a second forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5) and P-EX2 is a second forwarding register in a second slot (slot 2 of Fig. 5)) “wherein the first forwarding register is used for data forwarding for a first way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5) used for first forwarding of a first slot of a VLIW architecture) “wherein the second forwarding register is used for data forwarding for a second way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX2 is a second forwarding register in a second slot (slot 2 of Fig. 5) for data forwarding for a second slot of the VLIW architecture)  “wherein the instruction set architecture comprises a very-long-25Attorney Docket No.: MDTK.0148USInventorship: Wei-Che Hsu et al.instruction-word (VLIW) architecture” (Kobayashi [0126-0127]: wherein a VLIW architecture is disclosed) “and wherein the executing of the compiler to allocate of the plurality of forwarding registers comprises executing the compiler to provide the instruction for execution in the VLIW architecture.” (Sami:  See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers).  Wherein running (executing) the compiler schedules instructions for execution in a VLIW architecture (also see abstract))

	In regards to claim 9, the overall combination of Kobayashi, Sami and Menon teaches “The method of Claim 8” (see rejection of claim 8 above) “wherein the performing of the arithmetic operations comprises: performing a first operation on a first operand and a second operand to provide a first result which is stored in the first forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot 1 performs a first operation on a first and second operand to provide a first result to P-EX1 (See Figs. 5 and 7-8 for further clarity)) “performing a second operation on a third operand and a fourth operand to provide a second result which is stored in the second forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot  2 performs a second operation on a third and fourth operand to provide a second result to P-EX2 (See Figs. 5 and 7-8 for further clarity)))) “and performing a third operation using the first result and the second result as operands to provide a third result by forwarding the first result and the second result to a functional unit that performs the third operation.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 can forward a first result to slot3 and P-EX-2 can forward a second result to slot3 such that the execution unit of slot3 performs a third arithmetic operation using the forwarded values from slot1 and slot2 based on the forwarding selectors of slot3 selecting forwarded values from both slot1 and slot2 write-back stages (See Figs. 5 and 7-8 for further clarity))

	In regards to claim 10, the overall combination of Kobayashi, Sami and Menon teaches “The method of Claim 8” (see rejection of claim 8 above) “wherein the allocating of the plurality forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein pipeline stage registers (forwarding registers) are allocated by a VLIW processor with respect to executing a VLIW instruction word (See Fig. 5))| Sami:  Sections 1-2)
	The overall combination of Kobayashi, Sami and Menon thus far does not teach, “further comprises allocating a deferred forwarding register which stores data that needs not be written to a register file.” 
	Menon teaches “further comprises allocating a deferred forwarding register which stores data that needs not be written to a register file.” ([0045 and 0069-0070]:  wherein an instruction includes a kill bit indicating that the data is only stored in the forwarding register.  Therefore that forwarding register would be considered a deferred register because it stores data that is not written into the register file)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registers of Kobayashi and Sami to include a deferred forwarding register as taught in Menon.  It would have been obvious to one of ordinary skill in the art because it could be used to reduce a number of registers and active read ports in a register file (Menon [0070]).
	In regards to claim 11, Kobayashi teaches “A processor comprising a plurality of hardware components arranged in an instruction set architecture” ([0127-0128 and Fig. 5]:  wherein a VLIW processor comprises a plurality of execution units arranged in a VLIW architecture) “the processor configured to perform operations comprising:  allocating a plurality of forwarding registers with respect to execution of an instruction” ([0127-0128 and 0132-0133]:  wherein pipeline stage registers (forwarding registers) are allocated by a VLIW processor with respect to execution of  a VLIW instruction word (See Fig. 5)) “and performing arithmetic operations based on the instruction with data input from multiple ways of the instruction set architecture such that the plurality of forwarding registers are utilized to deliver forwarding information from different ways of the instruction set architecture” ([0127-0128 and 0132-0133]:  wherein the VLIW processor performs arithmetic operations in each of the slots based on the VLIW instruction word with data input from multiple slots of an instructions set architecture such that the plurality of pipeline registers are utilized to deliver forwarded operands from different slots of the instruction set architecture (See Figs. 5 and 7-8 for clarity)) “wherein the plurality of forwarding registers comprise: a first register for first forwarding of a first way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5)) “a second register for first forwarding of a second way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein a P-EX2 is a first forwarding register in a second slot (slot 2 of Fig. 5))
	Kobayashi does not teach “An apparatus”, “executing a compiler to allocate a plurality of  forwarding registers with respect to execution of an instruction”, “a third register for second forwarding of the first way or slot, a fourth register for second forwarding of the second way or slot, and a fifth register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding”.  Kobayashi teaches bypassing data between different VLIW slots by bypassing pipeline stage data from execute and writeback stages, and also teaches an explicit writeback stage register used for forwarding data.  However, Koybayashi does not explicitly teach an execute stage including a pipeline register, and therefore does not teach an explicit third and fourth register for forwarding data from an execute stage in a first and second slot.
	Sami teaches “An apparatus” (see abstract:  wherein an embedded system is disclosed) , “executing a compiler to allocate a plurality of forwarding registers with respect to execution of an instruction” (See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers) for use when a register file has been inhibited (also see abstract))  “a third register for second forwarding of the first way or slot, a fourth register for second forwarding of the second way or slot” (See Section 2 and See fig. 1:  wherein a 4 way VLIW architecture is disclosed and it includes a plurality of pipeline registers.  In particular an EX/MEM stage register for a first way is included and an EX/MEM stage register for a second way would be disclosed (Note:  the base reference Kobayashi teaches that each slot includes its own pipeline and therefore the combination of references would teach slot 1 and slot 2 of Kobayashi including an EX/MEM stage and the overall combination of references would teach the limitation above))
	It would have first been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the allocation of forwarding registers in Kobayashi to be performed by a compiler in a system as taught in Sami.  It would have been obvious to one of ordinary skill in the art because using a compiler in a system to determine forwarding register allocation limits hardware overhead and optimizes power in a processor (See section 2 of Sami).
	It would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipelined slots of Kobayashi to include a forwarding register in their respective execute stages as the execute stage of the pipeline of Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using pipeline registers in between stages as taught in Sami) to a known device (pipelined slots of the VLIW processor of Kobayashi) to yield predictable results (including pipeline registers in execute stages of pipelines in VLIW slots) in order to ensure that instructions in different stages of a pipeline do not interfere with one another. (MPEP 2143, Example D)  Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating pipeline registers of the pipeline in Kobayashi as to have a pipeline register in each stage used for forwarding) (In re Harza, 124 USPQ 378 (CCPA 1960). (See MPEP 2144.04 VI B)
	The overall combination of Kobayashi and Sami does not teach “a fifth register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding”.
	Menon teaches “a fifth register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding”. ([0045, 0069-0070 and 0075-0078]: wherein a forwarding register as shown in Table 6 of the specification and the register includes read and write accessibility as functional units always write to the forwarding registers and instructions are allowed to read the operand data from the forwarding registers opposed to reading the data from a register file.  Therefore, the read-and write accessibility eliminates a need to write to a register file by deferred forwarding because the instructions can read the operand data directly from the forwarding registers, and do not have to read operand data from the register file (note:  forwarding registers forward data once the prior instructions have executed and stored data in them, therefore the forwarding of data is deferred (delayed) until the data is available due to instruction execution))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registers of Kobayashi and Sami to include a forwarding register with read-and write accessibility that eliminates a need to perform a register file write by deferred forwarding as taught in Menon.  It would have been obvious to one of ordinary skill in the art because it could be used to reduce a number of registers and active read ports in a register file (Menon [0070]).

	In regards to claim 12, the overall combination of Kobayashi, Sami and Menon teaches “The apparatus of Claim 11” (see rejection of claim 11 above) “wherein, in performing the arithmetic operations, the processor is capable of delivering forwarding information to one or more hardware components of the processor from different ways of the instruction set architecture through the plurality forwarding registers.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein the performing of the arithmetic operations in the VLIW processor comprises  forwarding operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers (See Figs. 5 and 7-8 for further clarity))

	In regards to claim 13, the overall combination of Kobayashi, Sami and Menon teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi, Sami and Menon thus far does not explicitly teach “resolves data hazard between the different ways of the instruction set architecture”.  Kobayashi does teach bypassing data between different slots in a VLIW architecture.  However, Koyabashi does not explicitly teach that the bypassing resolves data hazards.
	Sami teaches “resolves data hazard between the different ways of the instruction set architecture”. (Section1:  wherein forwarding data using pipeline registers in a VLIW architecture resolves data hazards (Note:  Koyabashi teaches bypassing between different slots; this reference is brought in to teach that register bypassing resolves data hazards))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operand bypassing in Kobayashi to be used to resolve data hazards as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of correcting errors caused by data hazards in a pipeline.

	In regards to claim 14, the overall combination of Kobayashi, Sami and Menon teaches “The apparatus of Claim 12 above” (see rejection of claim 12 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi, Sami and Menon thus far does not teach “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.”
	Menon teaches “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.” ([0066-0068, 0073-0074 and 0097]: wherein using explicit forwarding registers as operands eliminates the need to use a compare network in a detection logic to compare operands with forwarding results)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi and Sami to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme and reducing hardware and power consumption in a processor (Menon [0073 and 0097]).

	In regards to claim 15, the overall combination of Kobayashi, Sami and Menon teaches “The apparatus of Claim 12 above” (see rejection of claim 12 above) “wherein, in delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi, Sami and Menon thus far does not teach “the plurality of forwarding registers comprises delivering the forwarding information without additional encoding bit fields.”
	Menon teaches “the plurality of forwarding registers comprises delivering the forwarding information without additional encoding bit fields.” ([0073-0075]: wherein using explicit forwarding registers allows forwarded data to be delivered without additional encoding bit fields because the instruction directly specifies the forwarding registers)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi and Sami to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme (Menon [0073]).

	In regards to claim 16, the overall combination of Kobayashi, Sami and Menon teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein, in  delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi, Sami and Menon thus far does not teach “processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a register file.”
	Sami teaches “processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a register file.” (See Section 2 and Fig. 1: wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a register file when write back is inhibited)
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to be used to maintain the data within stages of the pipeline, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Kobayashi) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	In regards to claim 17, the overall combination of Kobayashi, Sami and Menon teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein, in delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi, Sami and Menon thus far does not teach “processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a next stage.”
	Sami teaches “processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a next stage.” (Sami: See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage))
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to be used to maintain the data within stages of the pipeline, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Kobayashi) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	In regards to claim 18, the overall combination of Kobayashi, Sami and Menon teaches “The apparatus of Claim 11” (see rejection of claim 11 above) “wherein, in allocating the plurality of forwarding registers, the processor is capable of allocating at least a first forwarding register and a second forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5) and P-EX2 is a second forwarding register in a second slot (slot 2 of Fig. 5)) “wherein the processor uses the first forwarding register for data forwarding for a first way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5) used for first forwarding of a first slot of a VLIW architecture) “wherein the processor uses the second forwarding register for data forwarding for a second way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX2 is a second forwarding register in a second slot (slot 2 of Fig. 5) for data forwarding for a second slot of the VLIW architecture)  “wherein the instruction set architecture comprises a very-long-25Attorney Docket No.: MDTK.0148USInventorship: Wei-Che Hsu et al.instruction-word (VLIW) architecture” (Kobayashi [0126-0127]: wherein a VLIW architecture is disclosed) “and wherein, in executing the compiler to allocate the plurality of forwarding registers, the processor executes the compiler to provide the instruction for execution in the VLIW architecture.” (Sami:  See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers).  Wherein running (executing) the compiler schedules instructions for execution in a VLIW architecture (also see abstract))

	In regards to claim 19, the overall combination of Kobayashi, Sami and Menon teaches “The apparatus of Claim 18” (see rejection of claim 18 above) “wherein, in performing the arithmetic operations, the processor is capable of:  performing a first operation on a first operand and a second operand to provide a first result which is stored in the first forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot 1 performs a first operation on a first and second operand to provide a first result to P-EX1 (See Figs. 5 and 7-8 for further clarity)) “performing a second operation on a third operand and a fourth operand to provide a second result which is stored in the second forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot  2 performs a second operation on a third and fourth operand to provide a second result to P-EX2 (See Figs. 5 and 7-8 for further clarity)))) “and performing a third operation using the first result and the second result as operands to provide a third result by forwarding the first result and the second result to a functional unit that performs the third operation.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 can forward a first result to slot3 and P-EX-2 can forward a second result to slot3 such that the execution unit of slot3 performs a third arithmetic operation using the forwarded values from slot1 and slot2 based on the forwarding selectors of slot3 selecting forwarded values from both slot1 and slot2 write-back stages (See Figs. 5 and 7-8 for further clarity))

	In regards to claim 20, the overall combination of Kobayashi, Sami and Menon thus far teaches “The apparatus of Claim 18” (see rejection of claim 18 above) “wherein, in allocating the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein pipeline stage registers (forwarding registers) are allocated by a VLIW processor with respect to executing a VLIW instruction word (See Fig. 5))| Sami:  Sections 1-2)  
	The overall combination of Kobayashi, Sami and Menon thus far does not teach “the processor is further capable of allocating a deferred forwarding register which stores data that needs not be written to a register file.” 
	Menon teaches “the processor is further capable of allocating a deferred forwarding register which stores data that needs not be written to a register file.” ([0045 and 0069-0070]:  wherein an instruction includes a kill bit indicating that the data is only stored in the forwarding register.  Therefore, that forwarding register would be considered a deferred register because it stores data that is not written into the register file)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registers of Kobayashi and Sami to include a deferred forwarding register as taught in Menon.  It would have been obvious to one of ordinary skill in the art because it could be used to reduce a number of registers and active read ports in a register file (Menon [0070]).

Response to Arguments
4.	Applicant’s arguments see page 10 of the remarks, filed on 6/22/21, with respect to the previous claim objections have been fully considered and are persuasive.  Therefore, the previous claim objections have been withdrawn. 

5.	Applicant’s arguments, filed 6/22/2021, with respect to the rejection(s) of similar claim(s) 1 and 11 under 35 USC 103 in view of Kobayashi and Sami have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Kobayashi, Sami and Menon. 
	Furthermore, dependent claims 2-10 and 12-20 are similarly argued based at least on their dependency from claims 1 and 11, and therefore remain rejected based at least on their dependency from claims 1 and 11 above.

6.	Applicant argues on pages 18-19 of the remarks filed on 6/22/2021, similar independent claims 1 and 11, in the substance that:
	“Menon is relied on for its alleged teaching of certain limitations of each of Claims 4, 5, 10, 14, 15 and 20. However, Menon fails to remedy at least the above-identified deficiency of Kobayashi and Sami with respect to Claims 1 and 11, upon which Claims 4, 5, 10, 14, 15 and 20 ultimately depend, respectively. That is, Kobayashi, Sami and Menon, even when combined, fail to teach or suggest all the limitations of each of Claims 1 and 11 viewed as a whole. For instance, there does not appear to be any teaching or suggestion in the purported combination of Kobayashi and Sami of a method or an apparatus that involves using a plurality of forwarding registers in a way similar to that recited in each of Claims 1 and 11, including:
performing, by the processor, arithmetic operations based on the instruction 
	with data input from multiple ways of an instruction set architecture such that the 	plurality of forwarding registers are utilized to deliver forwarding information 
	from different ways of the instruction set architecture, 
wherein the plurality of forwarding registers comprise: 
		o a first register for first forwarding of a first way or slot, 
		o a second register for first forwarding of a second way or slot, 
		o a third register for second forwarding of the first way or slot, 
		o a fourth register for second forwarding of the second way or slot, and 
		o a fifth register with a read-and-write accessibility that eliminates a 			need to write to a register file by deferred forwarding. 

	Therefore, each of Claims 1 and 11, as amended, is allowable over the prior art including the purported combination of Kobayashi, Sami and Menon.”

	It appears the applicant is arguing that the combination of Kobayashi, Sami and Menon does not teach “a fifth register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding”.  However, the examiner respectfully disagrees and asserts that Menon does teach the above claim limitation.
	For example, Menon paragraphs [0045, 0069-0070 and 0075-0078] teach using a forwarding register that stores results that are written to it by functional units, and the forwarding register is used by instructions to read operand data from the forwarding register, without reading the data from a register file (i.e. the forwarding register has read-and-write accessibility).  In particular, the read-and-write accessibility eliminates a need to write to a register file by deferred forwarding (i.e. the data does not need to be written to a register file in order for subsequent instructions to obtain the data) because the cited portions indicate that the forwarding register can be used to forward the data to subsequent instructions, allowing the instructions to not have to read data from a register file, therefore the data does not need to be written to the register file (see paragraphs [0070 and 0079]:  wherein it explicitly indicates that using the forwarding register to hold data can eliminate the need to write data to a register file and free up space in the register file).  Furthermore, the term “deferred” broadly means to postpone or delay, and the forwarding registers of Menon would delay forwarding of data to subsequent instructions until the functional units have written the data into the forwarding registers and therefore the forwarding register of Menon eliminates a need to write a register file by deferred forwarding.  
	The examiner further notes that the specification only mentions deferred forwarding in paragraphs [0019, 0026, 0055 and 0067]; each of the citations appear to only disclose that deferred forwarding means using a forwarding register which stores data that needs not be written to a register file or that eliminates a need to write to a register file.  The examiner further notes that paragraphs [0045, 0069-0070 and 0075-0078] of Menon disclose using a forwarding register which stores data that needs not be written to a register file (i.e. eliminates a need to write to a register file).  Therefore, it is clear that Menon teaches the above argued claim limitation.

7.	The examiner suggest the applicant amend the claims to distinguish the claimed “fifth register with a read-and-write accessibility that eliminates a need to write to a register file by deferred forwarding”, over the reference of Menon.  The examiner suggest the amendment should disclose an example, such as discussed with regards to Fig. 4A which utilizes a “DEFFWD” (deferred forwarding register), which indicates how the register functions when utilized as an operand of an arithmetic instruction.  The amendment should also disclose how one or more of the other forwarding registers are used as operands of arithmetic instructions, and distinguish how the use of the deferred forwarding register differs from the use of the one or more other forwarding registers. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/           Examiner, Art Unit 2183